IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                         Assigned on Briefs December 14, 2011

MICHAEL BRANDON ADAMS v. MORGAN COUNTY CORRECTIONAL
                   COMPLEX ET AL.

                 Appeal from the Chancery Court for Morgan County
                   No. 1064    Frank V. Williams, III, Chancellor



                 No. E2010-02346-COA-R3-CV - FILED-MARCH 7, 2012




C HARLES D. S USANO, JR., J., dissenting.


        I cannot concur in the majority opinion. The petitioner alleges that he entered his
guilty plea and signed the waiver of right of appeal as a part of an agreement with prison
officials that his punishment would be five days of punitive segregation and a five dollar fine.
He alleges that, instead of the promised punishment, his visitation privileges were suspended
for six months. It seems to me that, if he can prove all of this, his plea and waiver of right
of appeal would be rendered invalid. If this be the case, his right to appeal would remain
intact. I also believe his petition filed July 13, 2010, was timely as I believe the time for
filing did not begin to run until Commissioner Ray’s May 20, 2010, decision.

       I would reverse the trial court’s judgment and remand to the trial court for a hearing
on the petitioner’s allegations with respect to his promised punishment.

       Accordingly, I respectfully dissent.


                                                   _______________________________
                                                   CHARLES D. SUSANO, JR., JUDGE